Case 2:20-cv-06217-PA-SK Peowment 8 Filed 08/03/20 Page 1lof2 Page ID #:43
Name: Di. SMeuveu (as Viwvryer |

Address: ( Z\ . Lars | ski ay @ Ld. J CLERK, us DISTRICT COURT
Conch. Konic CA 949 @ a SESS ‘
Phone Number: ( % (9) a4 me = | #l J ‘

ENTRAL DISTRICT OF CALIFORNIA
5 DEPUTY,

 

 

 

 

 

 

 

 

 

 

 

Email Address: 2@ lu CAS mMUVY eu -10 | BY FJ
Pro Se

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASE NUMBER
Dr. Merry TL .29H- cv~ O16 DU -PA CK)
PLAINTIFF(S)
V.
be, ef f APPLICATION FOR PERMISSION
Anran tne, 7m, FOR ELECTRONIC FILING
DEFENDANT(S)

 

 

As the x Plaintiff [ Defendant in the above-captioned matter, I respectfully ask the Court for

permission to participate in electronic filing ("e-filing") in this case. I hereby affirm that:

1. [have reviewed Local Rule 5-4.1.1 and the instructions available on the Court's website at
www.cacd.uscourts.gov/e-filing/electronic-filing-and-case-access-people-without-lawyers.

2. I understand that once I register for e-filing, I will receive notices and documents in Central District cases
only by e-mail and not by U.S. mail.

3. I understand that if my use of the Court's e-filing system is unsatisfactory, my e-filing privileges may be
revoked and I will be required to file documents in paper, but will continue to receive documents via e-mail.

4. | understand that I may not e-file on behalf of any other person in this or any other case.

5. [have regular access to the technical requirements necessary to e-file successfully:
Check all that apply.

A Computer with internet access.

An email account on a daily basis to receive notifications from the Court and notices from the

e-filing system.
SZ scanner to convert documents that are only in paper format into electronic files.
RIA printer or copier to create required paper copies such as chambers copies.
De A.word-processing program to create documents; and

A PDF reader and a PDF writer to convert word processing documents into PDF format, the only

electronic format in which documents can be e-filed.
Date: Ty SES f.
; 1

Vv
< J, a
4 wh 2020 Signature: Cat

CV-005 (02/20) APPLICATION FOR PERMISSION FOR ELECTRONIC FILING

   

    

 
Case 2:20-cv-06217-PA-SK Document 8 Filed 08/03/20 Page 2o0f2 Page ID #:44

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

CASE NUMBER
, : SA eb J aye SN
Dv. Hoven o). ‘ 20 - cv -O6L14- PACK)
PLAINTIEF(S)
Vv. .
.. A | ed A ORDER RE APPLICATION FOR PERMISSION
Aarres UNC), CIM FOR ELECTRONIC FILING
DEFENDANT(S)
IT IS ORDERED that the Application for Permission for Electronic Filing by Dry Ofepadtd
Lw Wh My Vr a is hereby:
U

[-] GRANTED

Pursuant to Local Rule 5-4.1.1, the applicant must register to use the Court's CM/ECF System within
five (5) days of being served with this order. Registration information is available at the Pro Se Litigant
E-Filing web page located on the Court's website. Upon registering, the applicant will receive a CM/ECF
login and password that will allow him/her to file non-sealed documents electronically in this case only. Any

documents being submitted under seal must be manually filed with the Clerk.

Dated:

 

United States District/Magistrate Judge

 

 

[_] DENIED

Comments:

Dated:

 

United States District/Magistrate Judge

 

CV-05 Order (12/15) ORDER RE APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
